                                                                                   JS-6
1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT
9                                      CENTRAL DISTRICT OF CALIFORNIA
10                                              WESTERN DIVISION
11

12   DONAT RICKETTS,                                )   No. CV 19-4088-ODW (PLA)
                                                    )
13                             Plaintiff,           )   JUDGMENT
                                                    )
14                   v.                             )
                                                    )
15   RUTH ANN KWAN, et al.,                         )
                                                    )
16                             Defendants.          )
                                                    )
17

18          Pursuant      to     the    Order   accepting   the   Magistrate   Judge’s    Report   and
19   Recommendation,
20          IT IS ADJUDGED that this action is dismissed without leave to amend, and Judgment is
21   entered dismissing this action without prejudice for lack of subject matter jurisdiction.
22

23   DATED: __August 23, 2019___                        ______________________________________
                                                             HONORABLE OTIS D. WRIGHT, II
24                                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
